Assuming the regularity of the order appealed from, we think the circumstances shown in the moving papers did not justify the relief granted to respondent. The trustee is under a large bond, and the duties of the trust terminate necessarily on July 5, 1918. Proceedings to settle his account as trustee should not be multiplied at the expense of the estate. The order is, therefore, reversed, with ten dollars costs and disbursements, and respondent’s motion is denied without prejudice to any proceedings that may be instituted either by the trustee or by any of the beneficiaries on the termination of the trust on July 5,1915. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred.